Filing # 16 £92272 BANGED NEGI2ON GREPBMANME Fed 02/03/20 Page 1 of 2 PagelD 17

RETURN OF SERVICE

 

 

 

 

State of Florida County of Polk Circuit Court
Case Number: 53 2019 5208

ASHLEY ROSS WP12019007493

vs.

Defendant:

FLORIDA POLYTECHNIC UNIVERSITY FOUNDATION INC D/B/A FLORIDA
POLYTECHNIC UNIVERSITY

For:

William J Sheslow, Esquire
Whittel & Melton

11020 Northcliffe Blvd
Spring Hill, FL 34608

Received by GINA SANTOS on the 30th day of December, 2019 at 12:55 pm to be served on FLORIDA POLYTECHNIC
UNIVERSITY FOUNDATION INC C/O REGINA DELULIO ESQ AS RIA, 4700 RESEARCH WAY, LAKELAND, FL 33805.

|, GINA SANTOS, do hereby affirm that on the 2nd day of January, 2020 at 12:42 pm, I:

served a CORPORATION by delivering a true copy of the Summons, Complaint, Demand For Jury Trial with the date and
hour of service endorsed thereon by me, to: MICHELLE POWELL as SENIOR ASSOCIATE DIRECTOR who stated they
were authorized to accept service for FLORIDA POLYTECHNIC UNIVERSITY FOUNDATION INC C/O REGINA DELULIO
ESQ AS RIA, at the address of: 4700 RESEARCH WAY, LAKELAND, FL 33805, and informed said person of the contents
therein, pursuant to F.S. 48.081.

Description of Person Served: Age: 29, Sex: F, Race/Skin Color: White, Height: 5'10", Weight: 160, Hair: Dark Blonde,
Glasses: Y

Under penalty of perjury, | declare that | have read the foregoing Affidavit/Return of Service and that the facts stated in it are
true. Also | certify that | am over the age of 18, have no interest in the above action, and | am a Certified Process Server, in
good standing, in the judicial circuit in which the process was attempted or served. Furthermore, | have personal knowledge
to this Affidavit/Return of Service. No notary required pursuant to F.S. 92.525(2).

ne nas wan

GINA SANTOS
Certified Process Server CA907

Venture Investigations & Process Services, Inc.
P.O. Box 1132

Oldsmar, FL 34677-1132

(727) 771-9112

Our Job Serial Number: WPI-2019007493
Ref: ROSS

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

2019CA-005208-0000-00 Received in Polk 01/06/2020 08:09 AM
Case 8:20-cv-00262-MSS-JSS Document 1-4 Filed 02/03/20 Page 2 of 2 PagelD 18

Filing # 100752267 E-Filed 12/23/2019 05:29:28 PM
IN LHE CLRCULL COURL OF THE PENTH JUDICIAL CIRCULL
IN AND FOR POLK COUNTY, FLORIDA

CIVIL DIVISION
ASHLEY ROSS,
Plaintiff,
v. CASE NO.:
-7-20
FLORIDA POLYTECHNIC UNIVERSITY Wz e
FOUNDATION, INC., d/b/a FLORIDA \
POLYTECHNIC UNIVERSITY, 6S G6 7

Defendant.
/

SUMMONS

THE STATE OF FLORIDA)
TO EACH SHERIFF OF THE STATE)

YOU ARE COMMANDED to serve this Summons and a copy of the Complaint or
Petition in the above-styled cause upon the Defendant:

Florida Polytechnic University Foundation, Inc.
C/O Regina Delulio, Esq., Registered Agent
4700 Research Way
Lakeland, FL 33805

Each Defendant is required to serve written defenses to the Complaint or Petition
in this action on the attorney for the Plaintiff:

William J. Sheslow, Esq.
Dorothy K. Hufnagel, Esq.
Whittel & Melton, LLC
11020 Northcliffe Boulevard
Spring Hill, FL 34608
Service Email: wili@theFllawfirm.com
dorothy @theFLiawfirm.com
pis@theFLiawfirm.com
jwalsh@theFLlawfirm.com
bonnie@theFLiawlirm.com

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the Defenses with the Clerk of this Court either before
service on the Plaintiffs’ attorney or immediately thereafter. If a Defendant fails to do SO,

a default will be entered against that Defendant for the relief demanded in the Complaint
or Petition. STACY M. BUTTERFIELD

 

WITNESS my hand and seal of said Court ed gee
Dated this__ day of __120019_ 2019. Polk County, Clerk of Court Ma
Deputy Clerk

 

2019CA-005208-0000-00 Received in Polk 01/06/2020 08:09 AM
